Title: To John Adams from Stephen Hall, 2 March 1793
From: Hall, Stephen
To: Adams, John



My hon. friend,
Portland 2 March 1793.

Permit me once more to ask your friendship on so probable a prospect of success, as I think I now have.—Genl. Dearborn is chosen a Representative to Congress from the District of Maine. The Office of Marshall of consequence becomes vacant. I should like to fill the Office; and I think the President would willingly nominate me, if he should think of me. Your friendship therefore in the case will singularly oblige me.
I most cordially congratulate You, and felicitate my Country on your being rechosen Vice President of the United States.
I have the honor to be, with the greatest Respect, your obliged friend, and very humble Servt.
Stephen Hall